IN THE COURT OF APPEALS OF IOWA

                                     No. 21-1649
                               Filed December 7, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JAMES PAUL SMITH,
     Defendant-Appellant.
________________________________________________________________

       Appeal    from    the   Iowa   District   Court   for   Appanoose   County,

Daniel P. Wilson, Judge.



       James Smith appeals following his guilty plea. AFFIRMED.



       Ryan J. Mitchell of Orsborn, Mitchell, Goedken & Larson, P.C., Ottumwa,

for appellant.

       Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



       Considered by Ahlers, P.J., and Badding and Chicchelly, JJ.
                                         2


AHLERS, Presiding Judge.

       Pursuant to a plea agreement resolving four criminal cases, James Smith

pleaded guilty to two counts of second-degree theft, each a class “D” felony;

possession of methamphetamine (second offense), an aggravated misdemeanor;

interference with official acts inflicting bodily injury, an aggravated misdemeanor;

and third-degree harassment, a simple misdemeanor. The district court accepted

the guilty pleas and sentenced Smith to incarceration of five years for each theft

charge, two years for the possession of methamphetamine (second offense)

charge, two years for the interference with official acts inflicting bodily injury

charge, and thirty days for the harassment charge. The theft sentences were

ordered to be served concurrently to each other. Likewise, the possession of

methamphetamine (second offense), interference with official acts inflicting bodily

injury, and harassment sentences were all ordered to be served concurrently to

each other. However, the theft sentences were ordered to be served consecutively

to the possession of methamphetamine (second offense) sentence, for a total term

of incarceration not to exceed seven years. Smith appeals both his guilty plea and

his sentences.

I.     Challenge to the Plea

       We begin by addressing Smith’s challenge to the plea itself. He alleges he

did not enter the plea voluntarily and the plea lacked a factual basis to support the

counts. “We review challenges to the plea proceedings for correction of errors at

law.” State v. Weitzel, 905 N.W.2d 397, 401 (Iowa 2017). However, before we

turn to the merits of Smith’s appeal, we must first determine whether he

established good cause to appeal.       Iowa Code section 814.6(1)(a)(3) (2020)
                                          3


prohibits an appeal following a guilty plea except when the guilty plea is to a class

“A” felony or “in a case where the defendant establishes good cause.” What

amounts to “good cause” to appeal following a guilty plea is context specific, but it

must be “a legally sufficient reason.” State v. Damme, 944 N.W.2d 98, 105 (Iowa

2020). “By definition, a legally sufficient reason is a reason that would allow a court

to provide some relief.” State v. Treptow, 960 N.W.2d 98, 109 (Iowa 2021).

       Smith did not file a motion in arrest of judgment to challenge his guilty plea.

See Iowa R. Crim P. 2.24(3)(a) (“A defendant’s failure to challenge the adequacy

of a guilty plea proceeding by motion in arrest of judgment shall preclude the

defendant’s right to assert such challenge on appeal.”). As a result, he is precluded

from challenging his guilty plea on appeal. See State v. Hanes, ___ N.W.2d ___,

___, 2022 WL 16702680, at *4 (Iowa 2022) (precluding appellate relief on a

challenge to a guilty plea when a motion in arrest of judgment is not filed).

       There have been two recognized exceptions to the prohibition on obtaining

appellate relief following a guilty plea when no motion in arrest of judgment is filed:

(1) when the failure to file the motion is caused by ineffective assistance of counsel;

and (2) when the defendant is not adequately advised of the obligation to file the

motion and the consequences of not filing. Id. Smith attempts to utilize the first

exception, asserting that his counsel provided ineffective assistance by failing to

file a motion in arrest of judgment. This attempt fails because the legislature has

abrogated this exception by passing Iowa Code section 814.7, which prohibits us

from considering ineffective-assistance claims on direct appeal. Id.

       This leaves Smith with the second exception, but Smith does not make any

claim that it applies. It is unclear whether we are required to consider the adequacy
                                          4


of the advisory explaining a defendant’s obligation to file a motion in arrest of

judgment in order to challenge a guilty plea on appeal when the defendant does

not raise the issue. See id. (addressing this exception without specifying whether

the defendant raised it). There are good reasons for not considering the exception

when it is not raised, as considering it on our own would require us to take on an

advocacy role by combing the record to try to find where the advisory may have

been given, conjuring our own arguments for why the particular advisory is or is

not adequate, and looking for authority on the topic without the assistance of the

parties’ briefing. See Inghram v. Dairyland Mut. Ins. Co., 215 N.W.2d 239, 240

(Iowa 1974); Hyler v. Garner, 548 N.W.2d 864, 876 (Iowa 1966). We need not

decide whether to address the exception on our own in this case because, even if

we did and concluded the advisory Smith received was inadequate, Smith is still

statutorily precluded from obtaining relief.

       Iowa Code section 814.29 states:

              If a defendant challenges a guilty plea based on an alleged
       defect in the plea proceedings, the plea shall not be vacated unless
       the defendant demonstrates that the defendant more likely than not
       would not have pled guilty if the defect had not occurred. The burden
       applies whether the challenge is made through a motion in arrest of
       judgment or on appeal.

Smith makes no attempt to comply with this requirement. See State v. Bradford,

No. 22-0168, 2022 WL 3066179, at *3 (Iowa Ct. App. Aug. 3, 2022) (refusing to

vacate a guilty plea when the defendant failed to demonstrate that he more likely

than not would have declined to enter a guilty plea if the procedural defect had not

occurred). Accordingly, his challenge to his guilty plea fails.
                                         5


II.    Challenge to the Sentence

       We now consider Smith’s challenges to his sentences.1            We review

sentencing challenges for correction of legal error, but “[w]e will not reverse a

sentence unless there is ‘an abuse of discretion or some defect in the sentencing

procedure.’” State v. Wilbourn, 974 N.W.2d 58, 65 (May 2022) (citation omitted).

“A district court abuses its discretion when it exercises its discretion on grounds

clearly untenable or to an extent clearly unreasonable.” Id. When, as here, the

sentence “falls within the statutory parameters, we presume it is valid.” State v.

Hopkins, 860 N.W.2d 550, 554 (Iowa 2015).

       Smith argues resentencing is necessary because the district court failed to

provide sufficient explanation for its sentencing determination and for its decision

to run the sentences for some of the offenses consecutively. Iowa Rule of Criminal

Procedure 2.23(3)(d) requires the court to “state on the record its reason for

selecting the particular sentence.” While the “reasons need not be detailed,” “at

least a cursory explanation must be provided to allow appellate review of the trial

court’s discretionary action.” State v. Jacobs, 607 N.W.2d 679, 690 (Iowa 2000).

“Sentencing courts should also explicitly state the reasons for imposing a

consecutive sentence, although in doing so the court may rely on the same

reasons for imposing a sentence of incarceration.” State v. Hill, 878 N.W.2d 269,

275 (Iowa 2016).




1 Smith has good cause to challenge his sentences. See Damme, 944 N.W.2d at
105 (finding good cause to appeal from a conviction following a guilty plea when
the defendant challenges the sentence rather than the guilty plea).
                                        6


      Following our review of the record, we conclude the district court provided

adequate reasoning for its sentencing determinations.       Specifically, the court

explained

      I have considered all of the sentencing options that I have pursuant
      to section 901.5 of the Code. The sentence that I’m about to impose
      in each and in all of these cases is that which I hope will eventually
      help lead towards your rehabilitation while at the same time
      protecting the community from further offenses by you and others.
              ....
              Mr. Smith, there’s several reasons for the sentences that I’ve
      imposed. I considered in each case the nature of the offense to
      which you plead guilty. I considered all of the information in the
      presentence investigation reports. You’ve got about six pages of
      prior criminal record. I mean, some of that goes back a long time. I
      get that. But I considered it. I’d be remiss if I didn’t. I considered
      the requests made here today by the State and by your attorney and
      by you. It’s never too late.
              ....
              So there are several reasons that I imposed prison. I need to
      give reasons for the consecutive nature of at least one of the
      sentences that I imposed.
              I considered—I mean, you’ve got about eight or nine charges
      here over separate periods of time for separate events, and I
      considered that, the numerous nature of the offenses that you’ve
      pled guilty to and are being sentenced on, and I think it’s appropriate
      that one of those aggravated misdemeanors run consecutively to the
      two felonies.

Because the district court provided sufficient reasoning for its sentencing

determination, including its imposition of consecutive sentences, we do not disturb

Smith’s sentences.

      AFFIRMED.